Title: To Thomas Jefferson from Washington, D.C., Inhabitants, [ca. 21 March 1801]
From: Washington, D.C., Inhabitants
To: Jefferson, Thomas



Sir—
[ca. 21 Mch. 1801]

We the inhabitants of the City of Washington having experienced great inconvenience last Year in hauling Wood Coal &ca. from the nearest landing place on the Eastern Branch in consequence of the steep ascent near the Capitol & having also perceived that some Members of Congress resided three miles off although there were empty houses about half a mile below the Hill on New Jersey Avenue because that Avenue in its present impaired and rugged Condition rendered it inconvenient, respectfully request that some portion of the 10,000 Dollars expressly appropriated to the accomodation of Congress may be applied to levelling & paving to facilitate a communication with the Eastern Branch—and should there not remain assets from that fund we request that the Commissioners of the City of Washington may be instructed to aid this part of the City as they have aided other quarters—
Strongly impressed by a conviction of the Necessity of making the situation of the Members of Congress more comfortable next Session we rely upon your fostering attention & encouragement & as the Sum  required will not be large, we trust that such an appropriation will be granted as it will be attended with the most beneficial effects.

Thomas Law

